UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6202


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEPHON CLIFFORD BRYANT, a/k/a Stephen Clifford Bryant, a/k/a Moe,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:14-cr-00060-MFU-1)


Submitted: May 27, 2021                                           Decided: June 14, 2021


Before WILKINSON, HARRIS, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephon Clifford Bryant, Appellant Pro Se. Krista Consiglio Frith, Assistant United States
Attorney, Rachel Barish Swartz, Special Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stephon Clifford Bryant appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. We review a district court’s denial

of a motion for compassionate release for abuse of discretion. United States v. Kibble, 992

F.3d 326, 329 (4th Cir. 2021). We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s order. United States v. Bryant, No. 7:14-cr-

00060-MFU-1 (W.D. Va. filed Dec. 17, 2020; entered Dec. 18, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2